Name: Commission Implementing Regulation (EU) 2016/2214 of 8 December 2016 amending Regulation (EC) No 474/2006 as regards the list of air carriers which are subject to an operating ban within the Union (Text with EEA relevance )
 Type: Implementing Regulation
 Subject Matter: organisation of transport;  air and space transport;  transport policy
 Date Published: nan

 9.12.2016 EN Official Journal of the European Union L 334/6 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2214 of 8 December 2016 amending Regulation (EC) No 474/2006 as regards the list of air carriers which are subject to an operating ban within the Union (Text with EEA relevance) THE EUROPEAN COMMISSION Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air passengers of the identity of the operating carrier, and repealing Article 9 of Directive 2004/36/CE (1), and in particular Article 4(2) thereof, Whereas: (1) Commission Regulation (EC) No 474/2006 (2) established the list of air carriers which are subject to an operating ban within the Union, referred to in Chapter II of Regulation (EC) No 2111/2005. (2) In accordance with Article 4(3) of Regulation (EC) No 2111/2005, certain Member States and the European Aviation Safety Agency (EASA) communicated to the Commission information that is relevant in the context of updating that list. Relevant information was also communicated by third countries and international organisations. On the basis of that information, the list should be updated. (3) The Commission informed all air carriers concerned, either directly or through the authorities responsible for their regulatory oversight, about the essential facts and considerations which would form the basis for a decision to impose an operating ban on them within the Union or to modify the conditions of an operating ban imposed on an air carrier which is included in the list. (4) The Commission gave the air carriers concerned the opportunity to consult the documents provided by the Member States, to submit written comments and to make an oral presentation to the Commission and to the Committee established by Council Regulation (EEC) No 3922/1991 (3) (Air Safety Committee). (5) The Commission has updated the Air Safety Committee on the on-going joint consultations, in the framework of Regulation (EC) No 2111/2005 and Commission Regulation (EC) No 473/2006 (4), with the competent authorities and air carriers of Afghanistan, Benin, India, Indonesia, Iran, Kazakhstan, Kyrgyz Republic, Libya, Mozambique and Thailand. The Commission also provided information to the Air Safety Committee on the aviation safety situation in Cameroon, Democratic Republic of Congo, the Dominican Republic, Iraq, Lebanon, Nepal, the Philippines and Sudan and on the technical consultations with the Russian Federation. (6) EASA presented to the Commission and the Air Safety Committee the results of the analysis of audit reports carried out by the International Civil Aviation Organisation (ICAO) in the framework of ICAO's Universal Safety Oversight Audit Programme. In this context, Member States were invited to prioritise ramp inspections on air carriers licensed by states in respect of which Significant Safety Concerns (SSC) have been identified by ICAO or in respect of which EASA concluded that there are significant deficiencies in the safety oversight system. In addition to the consultations undertaken by the Commission under Regulation (EC) No 2111/2005, the prioritization of ramp inspections will allow the acquisition of further information regarding the safety performance of the air carriers licensed in those states. (7) EASA also informed the Commission and the Air Safety Committee of the results of the analysis of ramp inspections carried out under the Safety Assessment of Foreign Aircraft programme (SAFA) in accordance with Commission Regulation (EU) No 965/2012 (5). (8) In addition, EASA informed the Commission and the Air Safety Committee about the technical assistance projects carried out in states affected by measures or monitoring under Regulation (EC) No 2111/2005. It provided information on the plans and requests for further technical assistance and cooperation to improve the administrative and technical capability of civil aviation authorities, with a view to helping resolve any non-compliance with applicable international civil aviation standards. Member States were invited to respond to such requests on a bilateral basis, in coordination with the Commission and EASA. In this regard, the Commission underlined the usefulness of providing information to the international aviation community, particularly through ICAO's Safety Collaborative Assistance Network (SCAN) database, on technical assistance provided by the Union and its Member States to improve aviation safety around the world. (9) Eurocontrol provided the Commission and the Air Safety Committee with an update on the status of the SAFA alarming function and on the current statistics for alert messages for banned air carriers. Union air carriers (10) Following the analysis by EASA of information resulting from ramp inspections carried out on aircraft of Union air carriers or from standardisation inspections carried out by EASA, as well as specific inspections and audits carried out by national aviation authorities, several Member States have taken certain enforcement measures and informed the Commission and the Air Safety Committee about those measures. Greece informed the Commission and the Air Safety Committee about actions it had taken with regard to the air carrier Olympus Airways. (11) Member States reiterated their readiness to act as necessary should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance by Union air carriers with the appropriate safety standards. Air carriers from Afghanistan (12) By letter of 10 January 2016, the Civil Aviation Authority of the Islamic Republic of Afghanistan (ACAA) informed the Commission about the progress in the implementation of the Afghanistan aviation law, the Afghanistan civil air regulations, the organisation of the ACAA, including the staffing and the training of inspectors, the procedure for certification of air carriers, results of the safety oversight activities conducted on air carriers certified in Afghanistan for the years 2014 and 2015, the reported safety occurrences and information on the accident investigations into recent accidents. (13) This information shows that a basic safety oversight system has been established in Afghanistan, but that there needs to be further development in the actual implementation of all international civil aviation safety standards. The information provided by the ACAA on safety oversight activities is superficial. The ACAA showed that during audits and inspections findings and observations are raised, however no evidence has been provided on the resolution of those findings, including a root-cause analysis and proper follow up by the air carriers concerned. (14) The ACAA indicated that the air carrier Pamir Airlines no longer holds an air operator certificate and that the passenger air carriers Afghan Jet International Airlines (AOC 008) and East Horizon Airlines (AOC 1013) have been certified by the ACAA. The ACAA did not provide evidence that the safety oversight of those two air carriers is ensured in compliance with international safety standards. (15) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that the Community list of air carriers which are subject to an operating ban within the Union should be amended to remove the air carrier Pamir Airlines from Annex A to Regulation (EC) No 474/2006 and to include the air carriers Afghan Jet International Airlines and East Horizon Airlines in Annex A to Regulation (EC) No 474/2006. Air carriers from Benin (16) By its letter of 20 July 2016, the Agence Nationale de l'Aviation Civile of Benin (ANAC Benin) informed the Commission that the air operator certificate of the air carriers Aero Benin, Benin Golf Air, Cotair, Royal Air Limited, Trans Air Benin, Alafia Jet, Benin Littoral Airways and Africa Airways had been revoked. (17) By its letter of 18 November 2016, the ANAC Benin informed the Commission that a new air carrier, namely Air Taxi Benin (AOC No. BEN 004 ATB-5), had been certified since the last update it provided to the Commission. However, the ANAC Benin did not provide evidence that the safety oversight of that air carrier is ensured in compliance with international safety standards. (18) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that the Community list of air carriers which are subject to an operating ban within the Union should be amended to include Air Taxi Benin in Annex A to Regulation (EC) No 474/2006 and to remove Aero Benin, Benin Golf Air, Cotair, Royal Air Limited, Trans Air Benin, Alafia Jet, Benin Littoral Airways and Africa Airways from that Annex. Air carriers from India (19) On 8 November 2016, technical consultations were held between the Commission, EASA, a Member State and representatives from the Directorate-General of Civil Aviation of India (Indian DGCA) and the air carrier Air India, certified in India. Those consultations were held within the context of the earlier agreement with the Indian DGCA, pursuant to Article 3(2) of Regulation (EC) No 473/2006, to hold regular technical consultations with the Commission in order to discuss the obligations of the Indian DGCA with regard to the certification and surveillance of the air carriers it has certified. (20) During those consultations, the Indian DGCA provided information, which included analysis from its ramp inspection unit, on the performance of Indian air carriers under the SAFA programme, including that of Air India. In particular, the Indian DGCA provided detail on its interaction with Air India and other air carriers certified in India, within the context of its certification and surveillance obligations. In this regard the Indian DGCA provided an overview of surveillance activities, which included a summary of data for 2015 and 2016. The Indian DGCA also provided an update on its database management development programme. (21) Air India provided updated information with respect to its SAFA management programme, including specific information on how it manages reoccurring SAFA trend information. As regards its safety and quality management system, Air India reported on its internal meeting and organisational structure, on how flight safety information is disseminated and on its engagement with internal and external stakeholders. (22) During those consultations, the Commission reiterated to the Indian DGCA a number of elements with respect to the Indian DGCA's certification and surveillance obligations. In particular, whilst taking account of the transparent manner in which the Indian DGCA has provided safety related information to the Commission, that there is a continued need for a proactive approach by the Indian DGCA to the further development of its internal processes regarding certification and surveillance, including the tracking and monitoring of safety oversight as well as the follow up of findings. (23) In respect to Air India, whilst taking note of the level of detail Air India was able to provide, and the transparent manner in doing so, the Commission reiterated that sustainable improvements under the SAFA programme must remain a focused priority. (24) The Commission takes note of the information provided by the Indian DGCA and Air India. It is considered that, on the basis of all information currently available, including the detailed information provided by both the Indian DGCA and Air India at the technical consultation meeting of 8 November 2016, as well as the granting by EASA of Third Country Operator (TCO) authorisations under Commission Regulation (EU) No 452/2014 (6) to several air carriers certified in India, including Air India, there are at this stage no grounds for imposing an operating ban or operational restrictions on air carriers certified in India. (25) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that there are at this stage no grounds for amending the list of air carriers which are subject to an operating ban within the Union by including air carriers from India. (26) The Commission intends to continue its official consultations with the Indian DGCA, pursuant to the provisions laid down in Article 3(2) of Regulation (EC) No 473/2006, in particular in order to discuss the safety measures implemented by both the Indian DGCA and air carriers certified in India, including Air India, on an ongoing basis. (27) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on Indian air carriers, pursuant to Regulation (EU) No 965/2012. (28) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may be obliged to take further action, in accordance with Regulation (EC) No 2111/2005 Air carriers from Indonesia (29) Consultations with the Directorate-General of Civil Aviation of Indonesia (DGCA Indonesia) continue with the aim of monitoring the progress of the DGCA Indonesia in ensuring that the aviation safety oversight system in Indonesia is brought in compliance with international safety standards. In that context, by letter of 15 November 2016, the DGCA Indonesia provided the Commission with additional information. (30) That letter included information on the decision on 15 August 2016 by the United States Federal Aviation Administration (FAA) to upgrade the status of Indonesia to category 1 of the FAA's International Aviation Safety Assessment. The DGCA Indonesia expects an ICAO Coordinated Validation Mission in 2017 to verify the progress. The assessment by the Commission of the information that was provided by the DGCA Indonesia shows that the effective implementation of international safety standards is still at a low level and the DGCA Indonesia needs to continue to work on the implementation of corrective actions. (31) Through that letter the DGCA Indonesia also informed the Commission that four new air carriers had been certified since the last update provided by the DGCA Indonesia to the Commission, namely: AOC No 135-037, issued to Tri M.G. Intra Asia Airlines on 11 November 2015; AOC No 135-054, issued to AMA on 29 December 2015; AOC No 135-057, issued to Indo Star Aviation on 29 June 2016; and AOC No 135-058, issued to Spirit Aviation Sentosa on 7 March 2016. However, the DGCA Indonesia did not provide evidence that the safety oversight of those air carriers is ensured in compliance with international safety standards. (32) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that the list of air carriers which are subject to an operating ban within the Union should be amended to include in Annex A to Regulation (EC) No 474/2006 the air carriers Tri M.G. Intra Asia Airlines, AMA, Indo Star Aviation and Spirit Aviation Sentosa. (33) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Indonesia, pursuant to Regulation (EU) No 965/2012. Air carriers from Iran (34) EASA wrote on five separate occasions between 8 October 2014 and 16 December 2015 to the Civil Aviation Organisation of the Islamic Republic of Iran (CAO-IRI), with respect to safety concerns relating to the ramp inspection results of the air carrier Iran Aseman Airlines under the SAFA programme. The SAFA data reflects evidence of a high number of recurring findings affecting the safety performance of Iran Aseman Airlines. (35) On 15 October 2014, Iran Aseman Airlines applied to EASA for a TCO authorisation. EASA assessed that application in accordance with the requirements of Commission Regulation (EU) No 452/2014. (36) EASA, in conducting its TCO safety assessment of Iran Aseman Airlines, raised fundamental concerns regarding the failure by Iran Aseman Airlines to demonstrate compliance with the applicable requirements. EASA therefore concluded that further assessment would not result in the issuance of a TCO authorisation to Iran Aseman Airlines and that it did not meet the applicable requirements of Commission Regulation (EU) No 452/2014. Consequently, on 3 August 2016, EASA rejected, on safety grounds, the TCO application. (37) On 8 November 2016, the Commission requested information from the CAO-IRI on the measures taken following the rejection of the TCO application of Iran Aseman Airlines. Since the safety concerns had not been resolved, both the CAO-IRI and Iran Aseman Airlines were given the opportunity of being heard on 22 November 2016 by the Commission and the Air Safety Committee in accordance with Regulation (EC) No 2111/2005. (38) On that occasion, the CAO-IRI provided information to the Commission and the Air Safety Committee on the development of its organisation, the implementation of new regulations, the safety oversight activities and the enforcement actions taken with respect to findings raised against Iranian air carriers in general, and Iran Aseman Airlines specifically. It also provided information on the safety promotion activities it has undertaken. (39) Iran Aseman Airlines provided information to the Commission and the Air Safety Committee on the corrective actions that were initiated since the TCO safety assessment, including information on corrective actions in the area of flight crew training and qualifications, flight and duty time limitations, airworthiness and maintenance control, the safety and quality management system, training of personnel and the resolution of SAFA findings. However, the information provided lacked sufficient detailed evidence of improvements in these areas, and specifically with regard to the airworthiness management of Iran Aseman Airlines and the functioning of its safety and quality management system. (40) The information available at present, based on the SAFA inspection findings and the TCO safety assessment, combined with the information presented by Iran Aseman Airlines, shows that there is verified evidence of serious safety deficiencies on the part of Iran Aseman Airlines and that Iran Aseman Airlines is not capable of addressing those safety deficiencies, as is demonstrated, inter alia, by the inappropriate and insufficient corrective action plan that it presented in response to the findings identified during the TCO safety assessment. (41) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that the Community list of air carriers which are subject to an operating ban within the Union should be amended to include the air carrier Iran Aseman Airlines in Annex A to Regulation (EC) No 474/2006 (42) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Iran, pursuant to Regulation (EU) No 965/2012. (43) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. Air carriers from Kazakhstan (44) Since July 2009, all air carriers certified in Kazakhstan, except one, namely Air Astana, are subject to a full operating ban, mainly due to the inability of the authority responsible for the safety oversight of air carriers certified in Kazakhstan, the Civil Aviation Committee of Kazakhstan (CAC), to implement and enforce applicable international safety standards. Air Astana was removed from Annex B to Regulation (EC) No 474/2006 in December 2015 and is currently allowed to operate into the Union. (45) An ICAO Coordinated Validation Mission was conducted in April 2016 in Kazakhstan. That mission allowed ICAO to establish that the effective implementation of international safety standards has improved to 74 %. On 20 April 2016, ICAO removed the SSC on the certification of air carriers that was still outstanding. (46) From 19 to 23 September 2016, a Union on-site assessment visit was conducted in Kazakhstan. Experts from the Commission, EASA and Member States participated in that visit. During that visit the CAC demonstrated that it has made considerable progress in recent years. The CAC has focussed on the implementation of ICAO standards and recommended practices. The CAC has a traditional compliance-based approach to aviation safety and it recently began implementing contemporary aviation safety management techniques, including a State Safety Programme. It also made efforts to recruit and train additional inspectors for the oversight of the aviation industry in Kazakhstan. The executive team of the CAC has a high level of experience and the staff of the CAC is, overall, knowledgeable. The safety oversight system of the CAC is based on checking compliance with the regulations applicable in Kazakhstan, although it makes use of a rather rigid checklist approach. (47) Evidence indicates that the overall implementation of the tasks assigned to the CAC are compliant with ICAO standards, that the CAC has an audit and surveillance plan in place to perform safety oversight in respect of the air carriers certified in Kazakhstan, that it implements that audit and surveillance plan and that it performs ramp inspections. (48) By way of relevant sample of air carriers certified in Kazakhstan, two air carriers were visited during the Union on-site assessment visit. This sample included the two largest air carriers that at the time of the visit were still included in Annex A to Regulation (EC) No 474/2006. The visit sought to verify the extent of their compliance with international safety standards. In addition, the visit, in accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, sought to make an assessment of the willingness and ability of each of these air carriers to address safety deficiencies. The main conclusion of the visits to these air carriers is that there was no lack of willingness nor a lack of ability to address safety deficiencies. (49) On 23 November 2016, the CAC presented to the Commission and the Air Safety Committee the measures taken in Kazakhstan to improve aviation safety. The main measures are the amendment of its civil aviation legislation and supporting regulations, improvements relating to the structure and staff of the CAC, the increase in the number of inspectors, the update of the system for managing the qualification and training of the inspectors, including additional initial, recurrent and on-the-job training to the inspectors. Furthermore, the CAC explained that it developed additional procedures and checklists, drafted the safety oversight programme, performed safety oversight activities and implemented a mechanism to resolve safety concerns. The improvements to the safety oversight system were illustrated by the enforcement actions taken by the CAC in 2015 and in 2016. (50) The CAC provided in its presentation a summary of its corrective action plan with regard to the observations raised during the Union on-site assessment visit. The corrective actions presented included the update of several procedures and checklists to improve the safety oversight activities, the implementation of an electronic database to support its surveillance process, the introduction of a voluntary incident reporting system, the drafting of a new training programme for 2017 and additional training activities to qualify more inspectors for dangerous goods ramp inspections. (51) On 23 November 2016, by way of relevant sample, the air carrier Aircompany SCAT gave a presentation to the Commission and the Air Safety Committee on its development, including the history, the network, the fleet and the perspectives and plans for the future of that air carrier. Aircompany SCAT also provided information on its maintenance and training organisation. It provided specific details on its safety management system and on the inspections and audits it has undergone. Aircompany SCAT showed that it is registered under the International Air Transport Association (IATA) Operational Safety Audit Program (IOSA) and that the maintenance organisation holds an EASA Maintenance Organisation Approval Certificate. (52) On the basis of all available information, including the results of the Union on-site assessment visit and the information provided during the hearing on 23 November 2016, it is considered that the CAC has made sustained improvements over a continuous time period. It is also recognised that the CAC has proved to be willing to engage on an ongoing basis with the Commission and that the CAC is transparent in its recognition that it is to continue its efforts to further develop its surveillance obligations and the resolution of safety concerns. It is assessed that the CAC has the ability to discharge its responsibilities with respect to the oversight of air carriers certified in Kazakhstan. During the hearing the CAC committed to fully engage in a continuing safety dialogue with the Commission, including through additional meetings, if and when deemed necessary by the Commission. (53) As to Aircompany SCAT, the air carrier certified in Kazakhstan that had, by way of relevant sample, been invited to the hearing, the information it provided on 23 November 2016 is considered to be satisfactory. In particular, it provided specific details in respect to the safety management system it has established. (54) Based on the results of the Union on-site visit to Kazakhstan, which included visits to the CAC and two air carriers, the presentation by the CAC and the air carrier Aircompany SCAT, there is sufficient evidence of compliance with applicable international safety standards and recommended practices on the part of the CAC and the air carriers certified in Kazakhstan. (55) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that the Union list of air carriers which are subject to an operating ban within the Union should be amended to remove all air carriers certified in the Republic of Kazakhstan from Annex A to Regulation (EC) No 474/2006. (56) Member States are to continue to verify effective compliance by all air carriers certified in Kazakhstan with the relevant safety standards, through the prioritisation of ramp inspections pursuant to Regulation (EU) No 965/2012. (57) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. Air carriers from the Kyrgyz Republic (58) An ICAO Universal Safety Oversight Audit Programme audit of the Kyrgyz civil aviation system took place from 25 January to 5 February 2016. Based on the results of the audit, ICAO identified a SSC in the area of personnel licensing and training, concerning the issuance of pilot licences and ratings in the Kyrgyz Republic. On 30 June 2016, ICAO announced that the Kyrgyz Republic had implemented corrective actions and that the SSC on personnel licensing was resolved. However, the SSC pertaining to the certification process for the issuance of air operator certificates, identified by ICAO on 16 July 2015, is still outstanding. (59) On 8 July 2016, consultations were held between the Commission and representatives from the Civil Aviation Agency of the Kyrgyz Republic. During those consultations these representatives stated that the Kyrgyz Republic wished to engage with the Commission and to provide technical updates on its progress as regards its international obligations on aviation safety. (60) Based on the limited information provided by the Civil Aviation Agency of the Kyrgyz Republic, it appears that, although the commitment shown by the Kyrgyz Republic to engage with the Commission is to be commended, there is at present insufficient progress in respect to improvements in the implementation of international safety standards in relation to the certification and surveillance obligations of the Civil Aviation Agency of the Kyrgyz Republic. (61) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that at this stage there are no grounds for amending the Union list of air carriers which are subject to an operating ban within the Union with respect to air carriers from the Kyrgyz Republic. Air carriers from Libya (62) On 27 July 2016, technical consultations were held between the Commission and the Libyan Civil Aviation Authority (LYCAA) concerning, in particular, the current operating ban imposed on all air carriers from Libya under Regulation (EC) No 2111/2005. (63) During those consultations, the LYCAA provided detailed information pertaining to its development plans as regards its certification and surveillance obligations in respect of Libyan air carriers. The LYCAA reported that, within the restraints of a challenging operational environment, it is committed to carrying out its international obligations in relation to aviation safety. (64) The Commission welcomes the efforts being made by the leadership of the LYCAA and the fact that the LYCAA is committed to engage with the Commission in order to provide updates on the status of its certification and surveillance obligations. (65) However, the Commission notes that the challenging operational environment in Libya and the consequences thereof for the LYCAA as regards its ability to discharge its safety oversight obligations remain a key concern, as it prevents the containment of the aviation safety risks that led to the decision to put all air carriers certified in Libya on the Union list. It is considered, on the basis of all available information, that Libya cannot at present fulfil its international obligations in relation to aviation safety. (66) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that at this stage there are no grounds for amending the Union list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Libya. Air carriers from Mozambique (67) The Commission and EASA have over the past period continued to provide technical assistance to the competent authorities of Mozambique. On 10 November 2016, the civil aviation authorities of Mozambique, the Instituto de AviaÃ §Ã £o Civil de MoÃ §ambique (IACM), informed the Commission that it has recently taken a substantial number of actions in order to improve its regulations, infrastructures and organisation, as well as its oversight capabilities in the domain of flight standards and aerodromes. In addition, the IACM confirmed that staff has been recruited and that recurrent training has been provided in all technical domains. (68) However, the ability of the IACM to oversee the civil aviation activities in Mozambique is at this stage not yet fully in accordance with international safety standards. There is therefore insufficient evidence to justify a decision on an adjustment of the operating ban of all air carriers certified in Mozambique. (69) While improvements are not sufficient to warrant an adjustment of the current ban, the situation is promising enough to warrant an additional Union on-site assessment visit in the coming months. (70) According to the list provided by the IACM on 16 November 2016, two new air carriers have been certified in Mozambique, namely Archipelago Charters Lda (AOC MOZ-25), which is engaged in commercial aviation with helicopters, and Solenta Aviation Mozambique SA (AOC MOZ-23), which is engaged in commercial aviation with aeroplanes. The IACM also informed the Commission that the air operator certificate of the air carrier SAM  Solenta Aviation Mozambique SA (AOC MOZ-10), which was engaged in business aviation with aeroplanes, has been revoked. (71) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that the Community list of air carriers which are subject to an operating ban within the Union should be amended to include the air carriers Archipelago Charters Lda and Solenta Aviation Mozambique SA in Annex A to Regulation (EC) No 474/2006 and to remove the air carrier SAM  Solenta Aviation Mozambique SA from that Annex. Air carriers from the Russian Federation (72) The Commission, EASA and the competent authorities of the Member States have over the past period continued to closely monitor the safety performance of air carriers certified in the Russian Federation and operating within the Union, including through prioritisation of the ramp inspections to be carried out on certain Russian air carriers in accordance with Regulation (EU) No 965/2012. (73) On 28 October 2016, the Commission, assisted by EASA, met with representatives of the Russian Federal Air Transport Agency (FATA). The purpose of this meeting was to review the safety performance of Russian air carriers on the basis of SAFA ramp inspection reports for the period between 18 October 2015 and 17 October 2016 and to identify cases which deserve special attention. (74) During the meeting, the Commission reviewed more in detail the SAFA results of six air carriers certified in the Russian Federation. The FATA informed the Commission that it took enforcement actions towards one of those air carriers by imposing a ban on that air carrier to operate flights to the Union. (75) Based on the available information, it was concluded that a hearing before the Commission and the Air Safety Committee of the Russian aviation authorities or of air carriers certified in the Russian Federation was not necessary. (76) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that there are at this stage no grounds for amending the list of air carriers which are subject to an operating ban within the Union to include air carriers from the Russian Federation. (77) Member States are to continue to verify effective compliance with the international safety standards by the air carriers from the Russian Federation, through the prioritisation of ramp inspections, in accordance with Regulation (EU) No 965/2012. (78) Should those inspections point to an imminent safety risk as a consequence of non-compliance with the relevant safety standards, the Commission may be obliged to take action against air carriers from the Russian Federation, in accordance with Regulation (EC) No 2111/2005. Air carriers from Thailand (79) On 13 September 2016, a technical meeting was held between the Commission, EASA and the Civil Aviation Authority of Thailand (CAAT). During this meeting the CAAT updated the Commission with information on the implementation of the corrective action plan that the CAAT developed to resolve the findings and the SSC that were identified by ICAO after the ICAO audit of January 2015. In particular, the CAAT provided information on improvements enacted since May 2016 with respect to its financing scheme, the development of its organisation, including the number of available inspectors, the newly appointed managers, the introduction of an information management system, improvement of the primary aviation legislation, the update of operating regulations and internal manuals, the training of inspectors and a new start to the safety oversight activities in Thailand. (80) The CAAT is currently working on the recertification of the air carriers certified in Thailand and in doing so it makes use of the structured five phase approach. This project commenced on 12 September 2016 and for the 25 air carriers that operate internationally it is scheduled to be completed in September 2017. According to the CAAT, sufficient inspectors and support from technical assistance providers are available to carry out the project. In this respect it is important to note that the CAAT still does not accept applications from new air carriers for air operator certificates and the existing air carriers are limited in increasing their activities. This contributes to manage the workload of the certification project and ensures that no new safety risks are introduced. (81) Based on the information presented during the meeting it became clear that, although the CAAT had indicated this to be a priority, the day-to-day oversight and surveillance of aviation activities is lagging behind. The inspection activities mainly take place in respect of airworthiness and not flight operations. According to the CAAT, the day-to-day oversight and surveillance of aviation activities will gradually improve when new inspectors are recruited and trained and the automated monitoring system is fully implemented. (82) On 14 November 2016, the CAAT provided additional information on the progress of the implementation of the corrective actions and details on recent oversight and surveillance activities. That information shows that operational inspections are carried out by the CAAT, that findings are raised and that the air carriers concerned have a process in place to react to such findings and implement corrective actions, which in turn are accepted by the CAAT. (83) The government of Thailand and the CAAT demonstrate a clear commitment to improve the safety oversight system in Thailand and that the CAAT has provided evidence that relevant progress has been achieved over the past 6 months. Moreover, the available safety information on air carriers certified in Thailand does not support a decision to impose a ban or operational restrictions. In order to monitor the situation closely, consultations with the authorities from Thailand are to continue, in accordance with Article 3(2) of Regulation (EC) No 473/2006. (84) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that there are at this stage no grounds for amending the list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Thailand. (85) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Thailand, pursuant to Regulation (EU) No 965/2012. (86) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. (87) Regulation (EC) No 474/2006 should therefore be amended accordingly. (88) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: (1) Annex A is replaced by the text set out in Annex I to this Regulation; (2) Annex B is replaced by the text set out in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 2016. For the Commission, On behalf of the President, Violeta BULC Member of the Commission (1) OJ L 344, 27.12.2005, p. 15. (2) Commission Regulation (EC) No 474/2006 of 22 March 2006 establishing the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (OJ L 84, 23.3.2006, p. 14). (3) Council Regulation (EEC) No 3922/1991 of 16 December 1991 on the harmonization of the technical requirements and administrative procedures in the field of civil aviation (OJ L 373, 31.12.1991, p. 4). (4) Commission Regulation (EC) No 473/2006 of 22 March 2006 laying down implementing rules for the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (OJ L 84, 23.3.2006, p. 8). (5) Commission Regulation (EU) No 965/2012 of 5 October 2012 laying down the technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 296 25.10.2012, p. 1). (6) Commission Regulation (EU) No 452/2014 of 29 April 2014 laying down technical requirements and administrative procedures related to air operations of third country operators pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 133, 6.5.2014, p. 12). ANNEX I ANNEX A LIST OF AIR CARRIERS WHICH ARE BANNED FROM OPERATING WITHIN THE UNION, WITH EXCEPTIONS (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate ( AOC ) Number or Operating Licence Number ICAO airline designation number State of the Operator (1) (2) (3) (4) BLUE WING AIRLINES SRBWA-01/2002 BWI Suriname IRAN ASEMAN AIRLINES FS-102 IRC Islamic Republic of Iran IRAQI AIRWAYS 001 IAW Iraq All air carriers certified by the authorities with responsibility for regulatory oversight of Afghanistan, including Islamic Republic of Afghanistan AFGHAN JET INTERNATIONAL AIRLINES AOC 008 AJA Islamic Republic of Afghanistan ARIANA AFGHAN AIRLINES AOC 009 AFG Islamic Republic of Afghanistan EAST HORIZON AIRLINES AOC 1013 EHN Islamic Republic of Afghanistan KAM AIR AOC 001 KMF Islamic Republic of Afghanistan SAFI AIRWAYS AOC 181 SFW Islamic Republic of Afghanistan All air carriers certified by the authorities with responsibility for regulatory oversight of Angola, with the exception of TAAG Angola Airlines put in Annex B, including Republic of Angola AEROJET AO 008-01/11 TEJ Republic of Angola AIR GICANGO 009 Unknown Republic of Angola AIR JET AO 006-01/11-MBC MBC Republic of Angola AIR NAVE 017 Unknown Republic of Angola AIR26 AO 003-01/11-DCD DCD Republic of Angola ANGOLA AIR SERVICES 006 Unknown Republic of Angola DIEXIM 007 Unknown Republic of Angola FLY540 AO 004-01 FLYA Unknown Republic of Angola GIRA GLOBO 008 GGL Republic of Angola HELIANG 010 Unknown Republic of Angola HELIMALONGO AO 005-01/11 Unknown Republic of Angola MAVEWA 016 Unknown Republic of Angola SONAIR AO 002-01/10-SOR SOR Republic of Angola All air carriers certified by the authorities with responsibility for regulatory oversight of Benin, including Republic of Benin AIR TAXI BENIN BEN 004 ATB-5 Unknown Republic of Benin All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Congo, including Republic of Congo AERO SERVICE RAC06-002 RSR Republic of Congo CANADIAN AIRWAYS CONGO RAC06-012 Unknown Republic of Congo EMERAUDE RAC06-008 Unknown Republic of Congo EQUAFLIGHT SERVICES RAC 06-003 EKA Republic of Congo EQUAJET RAC06-007 EKJ Republic of Congo EQUATORIAL CONGO AIRLINES S.A. RAC 06-014 Unknown Republic of Congo MISTRAL AVIATION RAC06-011 Unknown Republic of Congo TRANS AIR CONGO RAC 06-001 TSG Republic of Congo All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (DRC), including Democratic Republic of Congo (DRC) AIR FAST CONGO 409/CAB/MIN/TVC/0112/2011 Unknown Democratic Republic of Congo (DRC) AIR KASAI 409/CAB/MIN/TVC/0053/2012 Unknown Democratic Republic of Congo (DRC) AIR KATANGA 409/CAB/MIN/TVC/0056/2012 Unknown Democratic Republic of Congo (DRC) AIR TROPIQUES 409/CAB/MIN/TVC/00625/2011 Unknown Democratic Republic of Congo (DRC) BLUE AIRLINES 106/CAB/MIN/TVC/2012 BUL Democratic Republic of Congo (DRC) BLUE SKY 409/CAB/MIN/TVC/0028/2012 Unknown Democratic Republic of Congo (DRC) BUSY BEE CONGO 409/CAB/MIN/TVC/0064/2010 Unknown Democratic Republic of Congo (DRC) COMPAGNIE AFRICAINE D'AVIATION (CAA) 409/CAB/MIN/TVC/0050/2012 Unknown Democratic Republic of Congo (DRC) CONGO AIRWAYS 019/CAB/MIN/TVC/2015 Unknown Democratic Republic of Congo (DRC) DAKOTA SPRL 409/CAB/MIN/TVC/071/2011 Unknown Democratic Republic of Congo (DRC) DOREN AIR CONGO 102/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) GOMAIR 409/CAB/MIN/TVC/011/2010 Unknown Democratic Republic of Congo (DRC) KIN AVIA 409/CAB/MIN/TVC/0059/2010 Unknown Democratic Republic of Congo (DRC) KORONGO AIRLINES 409/CAB/MIN/TVC/001/2011 KGO Democratic Republic of Congo (DRC) MALU AVIATION 098/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) MANGO AIRLINES 409/CAB/MIN/TVC/009/2011 Unknown Democratic Republic of Congo (DRC) SERVE AIR 004/CAB/MIN/TVC/2015 Unknown Democratic Republic of Congo (DRC) SERVICES AIR 103/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) SWALA AVIATION 409/CAB/MIN/TVC/0084/2010 Unknown Democratic Republic of Congo (DRC) TRANSAIR CARGO SERVICES 409/CAB/MIN/TVC/073/2011 Unknown Democratic Republic of Congo (DRC) WILL AIRLIFT 409/CAB/MIN/TVC/0247/2011 Unknown Democratic Republic of Congo (DRC) All air carriers certified by the authorities with responsibility for regulatory oversight of Djibouti, including Djibouti DAALLO AIRLINES Unknown DAO Djibouti All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including Equatorial Guinea CEIBA INTERCONTINENTAL 2011/0001/MTTCT/DGAC/SOPS CEL Equatorial Guinea CRONOS AIRLINES 2011/0004/MTTCT/DGAC/SOPS Unknown Equatorial Guinea PUNTO AZUL 2012/0006/MTTCT/DGAC/SOPS Unknown Equatorial Guinea TANGO AIRWAYS Unknown Unknown Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Eritrea, including Eritrea ERITREAN AIRLINES AOC No 004 ERT Eritrea NASAIR ERITREA AOC No 005 NAS Eritrea All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Gabon, with the exception of Afrijet and SN2AG put in Annex B, including Republic of Gabon AFRIC AVIATION 010/MTAC/ANAC-G/DSA EKG Republic of Gabon ALLEGIANCE AIR TOURIST 007/MTAC/ANAC-G/DSA LGE Republic of Gabon NATIONALE REGIONALE TRANSPORT (N.R.T) 008/MTAC/ANAC-G/DSA NRG Republic of Gabon SKY GABON 009/MTAC/ANAC-G/DSA SKG Republic of Gabon SOLENTA AVIATION GABON 006/MTAC/ANAC-G/DSA SVG Republic of Gabon TROPICAL AIR-GABON 011/MTAC/ANAC-G/DSA Unknown Republic of Gabon All air carriers certified by the authorities with responsibility for regulatory oversight of Indonesia, with the exception of Garuda Indonesia, Airfast Indonesia, Ekspres Transportasi Antarbenua, Indonesia Air Asia, Citilink, Lion Air and Batik Air, including Republic of Indonesia AIR BORN INDONESIA 135-055 Unknown Republic of Indonesia AIR PACIFIC UTAMA 135-020 Unknown Republic of Indonesia ALDA TRANS PAPUA 135-056 Unknown Republic of Indonesia ALFA TRANS DIRGANTARA 135-012 Unknown Republic of Indonesia AMA 135-054 Unknown Republic of Indonesia ANGKASA SUPER SERVICE 135-050 LBZ Republic of Indonesia ASI PUDJIASTUTI 135-028 SQS Republic of Indonesia AVIASTAR MANDIRI 135-029 VIT Republic of Indonesia DABI AIR NUSANTARA 135-030 Unknown Republic of Indonesia DERAYA AIR TAXI 135-013 DRY Republic of Indonesia DERAZONA AIR SERVICE 135-010 DRZ Republic of Indonesia EASTINDO 135-038 ESD Republic of Indonesia ELANG LINTAS INDONESIA 135-052 Unknown Republic of Indonesia ELANG NUSANTARA AIR 135-053 Unknown Republic of Indonesia ENGGANG AIR SERVICE 135-045 Unknown Republic of Indonesia ERSA EASTERN AVIATION 135-047 Unknown Republic of Indonesia GATARI AIR SERVICE 135-018 GHS Republic of Indonesia HEVILIFT AVIATION 135-042 Unknown Republic of Indonesia INDONESIA AIR ASIA EXTRA 121-054 Unknown Republic of Indonesia INDONESIA AIR TRANSPORT 121-034 IDA Republic of Indonesia INDO STAR AVIATION 135-057 Unknown Republic of Indonesia INTAN ANGKASA AIR SERVICE 135-019 Unknown Republic of Indonesia JAYAWIJAYA DIRGANTARA 121-044 JWD Republic of Indonesia JOHNLIN AIR TRANSPORT 135-043 JLB Republic of Indonesia KAL STAR AVIATION 121-037 KLS Republic of Indonesia KARTIKA AIRLINES 121-003 KAE Republic of Indonesia KOMALA INDONESIA 135-051 Unknown Republic of Indonesia KURA-KURA AVIATION 135-016 KUR Republic of Indonesia MARTA BUANA ABADI 135-049 Unknown Republic of Indonesia MATTHEW AIR NUSANTARA 135-048 Unknown Republic of Indonesia MIMIKA AIR 135-007 Unknown Republic of Indonesia MY INDO AIRLINES 121-042 Unknown Republic of Indonesia NAM AIR 121-058 Unknown Republic of Indonesia NATIONAL UTILITY HELICOPTER 135-011 Unknown Republic of Indonesia NUSANTARA AIR CHARTER 121-022 SJK Republic of Indonesia PEGASUS AIR SERVICES 135-036 Unknown Republic of Indonesia PELITA AIR SERVICE 121-008 PAS Republic of Indonesia PENERBANGAN ANGKASA SEMESTA 135-026 Unknown Republic of Indonesia PURA WISATA BARUNA 135-025 Unknown Republic of Indonesia RIAU AIRLINES 121-016 RIU Republic of Indonesia SAYAP GARUDA INDAH 135-004 Unknown Republic of Indonesia SMAC 135-015 SMC Republic of Indonesia SPIRIT AVIATION SENTOSA 135-058 Unknown Republic of Indonesia SRIWIJAYA AIR 121-035 SJY Republic of Indonesia SURYA AIR 135-046 Unknown Republic of Indonesia TRANSNUSA AVIATION MANDIRI 121-048 TNU Republic of Indonesia TRANSWISATA PRIMA AVIATION 135-021 TWT Republic of Indonesia TRAVEL EXPRESS AVIATION SERVICE 121-038 XAR Republic of Indonesia TRAVIRA UTAMA 135-009 TVV Republic of Indonesia TRI MG-INTRA ASIA AIRLINES 121-018 TMG Republic of Indonesia TRI MG-INTRA ASIA AIRLINES 135-037 Unknown Republic of Indonesia TRIGANA AIR SERVICE 121-006 TGN Republic of Indonesia UNINDO 135-040 Unknown Republic of Indonesia WESTSTAR AVIATION INDONESIA 135-059 Unknown Republic of Indonesia WING ABADI AIRLINES 121-012 WON Republic of Indonesia All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including Kyrgyz Republic AIR BISHKEK (formerly EASTOK AVIA) 15 EAA Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic CENTRAL ASIAN AVIATION SERVICES (CAAS) 13 CBK Kyrgyz Republic HELI SKY 47 HAC Kyrgyz Republic AIR KYRGYZSTAN 03 LYN Kyrgyz Republic MANAS AIRWAYS 42 BAM Kyrgyz Republic S GROUP INTERNATIONAL (formerly S GROUP AVIATION) 45 IND Kyrgyz Republic SKY BISHKEK 43 BIS Kyrgyz Republic SKY KG AIRLINES 41 KGK Kyrgyz Republic SKY WAY AIR 39 SAB Kyrgyz Republic TEZ JET 46 TEZ Kyrgyz Republic VALOR AIR 07 VAC Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia. Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of Libya, including Libya AFRIQIYAH AIRWAYS 007/01 AAW Libya AIR LIBYA 004/01 TLR Libya BURAQ AIR 002/01 BRQ Libya GHADAMES AIR TRANSPORT 012/05 GHT Libya GLOBAL AVIATION AND SERVICES 008/05 GAK Libya LIBYAN AIRLINES 001/01 LAA Libya PETRO AIR 025/08 PEO Libya All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Mozambique, including Republic of Mozambique ARCHIPELAGO CHARTERS LDA MOZ-25 Unknown Republic of Mozambique AMBASSADOR LDA MOZ-21 Unknown Republic of Mozambique CFM  TRABALHOS E TRANSPORTES AÃ REOS LDA MOZ-07 TTA Republic of Mozambique CHC HELICÃ PTEROS LDA MOZ-22 Unknown Republic of Mozambique COA  COASTAL AVIATION MOZ-15 Unknown Republic of Mozambique CPY  CROPSPRAYERS MOZ-06 Unknown Republic of Mozambique CRA  CR AVIATION LDA MOZ-14 Unknown Republic of Mozambique ETA  EMPRESA DE TRANSPORTES AÃ REOS LDA MOZ-04 Unknown Republic of Mozambique EVERETT AVIATION LDA MOZ-18 Unknown Republic of Mozambique HCP  HELICÃ PTEROS CAPITAL LDA MOZ-11 Unknown Republic of Mozambique INAER AVIATION MOZAMBIQUE LDA MOZ-19 Unknown Republic of Mozambique INTER AIRWAYS LDA MOZ-24 Unknown Republic of Mozambique LAM  LINHAS AÃ REAS DE MOÃ AMBIQUE S.A. MOZ-01 LAM Republic of Mozambique MAKOND, LDA MOZ-20 Unknown Republic of Mozambique MEX  MOÃ AMBIQUE EXPRESSO, SARL MEX MOZ-02 MXE Republic of Mozambique OHI  OMNI HELICÃ PTEROS INTERNATIONAL LDA MOZ-17 Unknown Republic of Mozambique SAF  SAFARI AIR LDA MOZ-12 Unknown Republic of Mozambique SOLENTA AVIATION MOZAMBIQUE SA MOZ-23 Unknown Republic of Mozambique All air carriers certified by the authorities with responsibility for regulatory oversight of Nepal, including Republic of Nepal AIR DYNASTY HELI. S. 035/2001 Unknown Republic of Nepal AIR KASTHAMANDAP 051/2009 Unknown Republic of Nepal BUDDHA AIR 014/1996 BHA Republic of Nepal FISHTAIL AIR 017/2001 Unknown Republic of Nepal GOMA AIR 064/2010 Unknown Republic of Nepal HIMALAYA AIRLINES 084/2015 Unknown Republic of Nepal MAKALU AIR 057A/2009 Unknown Republic of Nepal MANANG AIR PVT LTD 082/2014 Unknown Republic of Nepal MOUNTAIN HELICOPTERS 055/2009 Unknown Republic of Nepal MUKTINATH AIRLINES 081/2013 Unknown Republic of Nepal NEPAL AIRLINES CORPORATION 003/2000 RNA Republic of Nepal SAURYA AIRLINES 083/2014 Unknown Republic of Nepal SHREE AIRLINES 030/2002 SHA Republic of Nepal SIMRIK AIR 034/2000 Unknown Republic of Nepal SIMRIK AIRLINES 052/2009 RMK Republic of Nepal SITA AIR 033/2000 Unknown Republic of Nepal TARA AIR 053/2009 Unknown Republic of Nepal YETI AIRLINES DOMESTIC 037/2004 NYT Republic of Nepal All air carriers certified by the authorities with responsibility for regulatory oversight of Sao Tome and Principe, including Sao Tome and Principe AFRICA'S CONNECTION 10/AOC/2008 ACH Sao Tome and Principe STP AIRWAYS 03/AOC/2006 STP Sao Tome and Principe All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including Sierra Leone AIR RUM, LTD Unknown RUM Sierra Leone DESTINY AIR SERVICES, LTD Unknown DTY Sierra Leone HEAVYLIFT CARGO Unknown Unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD Unknown ORJ Sierra Leone PARAMOUNT AIRLINES, LTD Unknown PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD Unknown SVT Sierra Leone TEEBAH AIRWAYS Unknown Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Sudan, including Republic of Sudan ALFA AIRLINES SD 54 AAJ Republic of the Sudan BADR AIRLINES 35 BDR Republic of the Sudan BLUE BIRD AVIATION 11 BLB Republic of the Sudan ELDINDER AVIATION 8 DND Republic of the Sudan GREEN FLAG AVIATION 17 Unknown Republic of the Sudan HELEJETIC AIR 57 HJT Republic of the Sudan KATA AIR TRANSPORT 9 KTV Republic of the Sudan KUSH AVIATION CO. 60 KUH Republic of the Sudan NOVA AIRWAYS 46 NOV Republic of the Sudan SUDAN AIRWAYS CO. 1 SUD Republic of the Sudan SUN AIR 51 SNR Republic of the Sudan TARCO AIR 56 TRQ Republic of the Sudan (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. ANNEX II ANNEX B LIST OF AIR CARRIERS WHICH ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE UNION (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate ( AOC ) Number ICAO airline designation number State of the Operator Aircraft type restricted Registration mark(s) and, when available, construction serial number(s) of restricted aircraft State of registry (1) (2) (3) (4) (5) (6) (7) TAAG ANGOLA AIRLINES 001 DTA Republic of Angola All fleet with the exception of: aircraft of type Boeing B737-700, aircraft of type Boeing B777-200, aircraft of type Boeing B777-300 and aircraft of type Boeing B777-300ER. All fleet with the exception of: aircraft within the Boeing B737-700 fleet, as mentioned on the AOC; aircraft within the Boeing B777-200 fleet, as mentioned on the AOC; aircraft within the Boeing B777-300 fleet, as mentioned on the AOC and aircraft within the Boeing B777-300ER fleet, as mentioned on the AOC. Republic of Angola AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP. All fleet with the exception of: D6-CAM (851336). Comoros AFRIJET BUSINESS SERVICE (2) 002/MTAC/ANAC-G/DSA ABS Republic of Gabon All fleet with the exception of: 2 aircraft of type Falcon 50, 2 aircraft of type Falcon 900. All fleet with the exception of: TR-LGV; TR-LGY; TR-AFJ; TR-AFR. Republic of Gabon NOUVELLE AIR AFFAIRES GABON (SN2AG) 003/MTAC/ANAC-G/DSA NVS Republic of Gabon All fleet with the exception of: 1 aircraft of type Challenger CL-601, 1 aircraft of type HS-125-800. All fleet with the exception of: TR-AAG, ZS-AFG. Republic of Gabon; Republic of South Africa IRAN AIR FS100 IRA Islamic Republic of Iran All aircraft of type Fokker F100 and of type Boeing B747 Aircraft of type Fokker F100 as mentioned on the AOC; aircraft of type Boeing B747 as mentioned on the AOC Islamic Republic of Iran AIR KORYO GAC-AOC/KOR-01 KOR Democratic People's Republic of Korea All fleet with the exception of: 2 aircraft of type TU- 204. All fleet with the exception of: P-632, P-633. Democratic People's Republic of Korea (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Afrijet is only allowed to use the specific aircraft mentioned for its current level of operations within the Union.